EXHIBIT 10.1


STONERIDGE, INC.
AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN
2011 RESTRICTED SHARES GRANT AGREEMENT
 
Stoneridge, Inc., an Ohio corporation (the “Company”), pursuant to the terms and
conditions hereof, hereby grants to ___________ (“Grantee”) _______ Common
Shares, without par value, of the Company (the “Restricted Shares”).  As set
forth below, the grant of Restricted Shares is comprised of three separate
mutually exclusive parts, Award I, Award II and Award III.
 
1.           The Restricted Shares are in all respects subject to the terms,
conditions and provisions of this Agreement and the Company’s Amended and
Restated Long-Term Incentive Plan (the “Plan”).
 
2.           Until no longer subject to substantial risk of forfeiture in
accordance with the schedule and/or performance criteria set forth below, the
Restricted Shares may not be sold, transferred, pledged, assigned or otherwise
encumbered, whether voluntarily, involuntarily or by operation of law, and will
be forfeited to the Company if the Grantee’s employment with the Company is
terminated prior to February 14, 2014, except in the case of (i) retirement,
(ii) death, (iii) Permanent Disability, (iv) Change in Control or (v)
termination without cause, each as provided below.  A certificate or
certificates, which may be in uncertificated form (electronic or book entry) at
the Company’s discretion, representing the Restricted Shares may bear a legend
evidencing the restrictions contained herein, as applicable.
 
If the employment of the Grantee is not terminated prior to February 14, 2014,
the Restricted Shares shall, subject to satisfaction of the performance criteria
applicable to Award II and Award III and as provided in the 2012 and 2013
Addenda to this Agreement (which are incorporated herein by reference), vest and
no longer be subject to a substantial risk of forfeiture on February 14, 2014.
 
Special Provisions Applicable to Retirement.
 
Subject to the conditions below, in the case of retirement the Restricted Shares
granted with respect to:
 
 
(1)
Award I shall not be forfeited and will vest and no longer be subject to a
substantial risk of forfeiture on the date of retirement and a certificate or
certificates representing Award I Restricted Shares shall promptly be delivered
to the Grantee; and

 
 
(2)
Award II and Award III shall not be forfeited and will vest and no longer be
subject to a substantial risk of forfeiture upon satisfaction of the performance
criteria applicable to Award II and Award III, and a certificate or certificates
representing Award II and Award III Restricted Shares shall be delivered to the
Grantee as promptly as practical after completion of the Peer Group Performance
Period but in no event later than February 14, 2014.

 
 
 

--------------------------------------------------------------------------------

 
 
Only a Grantee who (i) is 63 or older on the date of retirement, (ii) has
provided written notice to the Compensation Committee of the Board of Directors
(the “Committee”) of the intent to retire at least one year prior to the
retirement date, and (iii) has executed prior to retirement a customary one year
non-competition agreement shall be permitted to have his or her Restricted
Shares vest upon retirement.
 
If the employment of the Grantee is not terminated prior thereto the Restricted
Shares shall vest and will no longer be subject to a substantial risk of
forfeiture in the amounts set forth below on February 14, 2014:
 

 
Award I
Time-Based Vesting

 
Number of Shares That May Vest              ______

 

 
Award II
Company Performance Versus Peer Group Performance and Time-Based Vesting

 
Depending on the achievement of the Company’s total shareholder return (“TSR”)
(as defined below) as compared the Peer Group’s TSR for the Company’s fiscal
years 2011, 2012, and 2013 (the “Peer Group Performance Period”):
 
Quartile
 
Percentile
 
Shares that may vest
1st
 
≥75% -100%
 
______
2nd
 
≥50% - <75%
 
______
3rd
 
≥25% -< 50%
 
______
4th
  
<25%
  
0

 
If the Company’s TSR for the Peer Group Performance Period is between the upper
and lower percentiles within a quartile, per the above table, the number of
shares that vest shall be determined by interpolation between the corresponding
percentiles as follows: the difference between the actual percentile performance
and the lower percentile in the applicable quartile shall be divided by 0.25,
the resulting fraction shall be multiplied by 50 and the resulting product,
rounded to the nearest whole share, shall be added to the corresponding number
of shares in the above table for the immediately lower quartile, with the sum
being the total shares that shall vest and be no longer subject to substantial
risk of forfeiture.  If the Company’s TSR for the Peer Group Performance Period
is exactly 50%, 75% or 100% of the Peer Group Performance then the number of
shares that shall vest and be no longer subject to a substantial risk of
forfeiture shall be the maximum amount for the respective quartile in the above
table, as applicable.  All Award II shares that do not vest pursuant to the
above table shall be forfeited.
 
The Peer Group companies are: AVX, Commercial Vehicle Group, CTS, Esterline
Technologies, Gentex, Graco, Methode Electronics, Modine Manufacturing, Nu
Horizons Electronics, Shiloh Industries, Standard Motor Products, Superior
Industries, Technitrol, Thomas & Betts, and Titan International.  The Peer Group
shall be subject to modification at the discretion of the Committee from time to
time, when events warrant.  The performance of the Peer Group companies shall
not be weighted based on the size of the respective company.
 
 
2

--------------------------------------------------------------------------------

 


Total shareholder return for both the Company and the Peer Group companies shall
be calculated by dividing: (i) the sum of (A) the cumulative amount of dividends
for the Peer Group Performance Period, and (B) the difference between the
respective company’s share price at the end of and the beginning of the Peer
Group Performance Period; by (ii) the shares price at the beginning of the Peer
Group Performance Period.
 

 
Award III
Company Performance and Time-Based Vesting

 
Depending on the Company’s earnings per share (“EPS”) (as defined below) for the
Company’s annual fiscal years of 2011, 2012, and 2013 (the “EPS Performance
Period”) and subject to the 2012 and 2013 Addenda to this Agreement:
 
2011
EPS
 
Shares that may
vest
 
2012 EPS
per
Addendum
 
Shares that may
vest
 
2013 EPS
per
Addendum
 
Shares that may
vest
≥$0.93
 
______
 
TBD
 
______
 
TBD
 
______
≥$0.72
 
______
 
TBD
 
______
 
TBD
 
______
≥$0.50
 
______
 
TBD
 
______
 
TBD
 
______
< $0.50
  
0
  
TBD
  
0
  
TBD
  
0

TBD – To be provided in the 2012 and 2013 Addenda


If the Company’s EPS for any fiscal year is between two EPS data points, per the
above table for that fiscal year, the number of shares that vest shall be
determined by interpolation between those data points as follows: the difference
between the actual EPS and the lower data point shall be divided by the
difference between the two data points, the resulting fraction shall be
multiplied by the difference between the two corresponding numbers of shares in
the above table and the resulting product, rounded to the nearest whole share,
shall be added to the corresponding number of shares for the lower data point in
the above table, with the sum being the total shares that shall vest and be no
longer subject to substantial risk of forfeiture.  All Award III shares that do
not vest pursuant to the above table shall be forfeited.
 
The Company’s EPS for any fiscal year in the performance period shall mean the
Company’s aggregate fully diluted earnings per Common Share for that fiscal year
calculated in accordance with generally accepted accounting principles, before
extraordinary items, cumulative effects of changes in accounting principles,
adjustments for goodwill impairments and the tax effect thereof, if any, as set
forth on the audited consolidated financial statements of the Company for that
fiscal year.
 
 
3

--------------------------------------------------------------------------------

 
 
The 2012 and 2013 Addenda to this Agreement shall be appended to this Agreement
and incorporated herein by reference, effective upon their respective adoption
by the Committee.
 
3.           The Restricted Shares will be issued in the name of the
Grantee.  The Company’s transfer agent and/or share transfer records will show
the Grantee as the owner of record of the Restricted Shares.  Except as
otherwise provided in this Agreement, the Grantee will have all the rights of a
shareholder of the Company, including the right to vote and receive dividends.
 
4.           The Company or the Company’s agent will hold (either physical or
uncertificated form) the Restricted Shares for the period of time that the
Restricted Shares are subject to forfeiture and the certificate or certificates
representing the Restricted Shares will be delivered to the Grantee after the
Restricted Shares are no longer subject to substantial risk of forfeiture.  Such
delivery may take the form of an electronic transfer of the vested Restricted
Shares to the Grantee’s brokerage or other financial account.  The Grantee shall
execute and deliver to the Company a blank stock power so that the Restricted
Shares that may be forfeited can be canceled.
 
5.           Notwithstanding the foregoing, in addition to the vesting of the
Restricted Shares as set forth above, the Restricted Shares shall no longer be
subject to a substantial risk of forfeiture and shall vest upon the occurrence
of an event and in the amounts as described below.
 
Award I shall vest and not be forfeited in the event of:
 
(a)           the Grantee’s death or Permanent Disability (as defined in the
Plan) in proportion to the number of months, including any partial month,
elapsed in the vesting period divided by 36;
 
(b)           a Change in Control or Potential Change in Control of the Company
(both as defined in the Plan); or
 
(c)           the termination “without cause” (defined below) of the Grantee’s
employment by the Company; provided, however only in proportion to the number of
months, including any partial month, elapsed in the vesting period divided by
36.
 
A certificate or certificates representing the vested Restricted Shares granted
under Award I shall be delivered to the Grantee or the Grantee’s estate after
the occurrence of an event described above as soon as practical.
 
Awards II  and Award III shall vest and not be forfeited in the event of:
 
(a)           the Grantee’s death or Permanent Disability in proportion to the
number of months, including any partial month, elapsed in the vesting period
divided by 36;
 
(b)           a Change in Control or Potential Change in Control of the Company;
or
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           the termination “without cause” of the Grantee’s employment by the
Company; provided, however only in proportion to the number of months, including
any partial month, elapsed in the vesting period divided by 36.
 
In the event of the Grantee’s death, Permanent Disability or termination without
cause the shares granted in Award II and Award III shall vest in amounts (and
subject to the 36 month pro rata vesting provisions for death, Permanent
Disability and termination without cause) in accordance with the Company’s TSR
during the Peer Group Performance Period and the Company’s EPS during the EPS
Performance Period, respectively, as determined under the metrics of Section 2
above.  A certificate or certificates representing the vested Restricted Shares
under Award II and Award III shall be delivered to the Grantee or the Grantee’s
estate as promptly as practical after completion of the Peer Group and EPS
Performance Periods but no in event later than February 14, 2014.  In the event
of a Change in Control or Potential Change in Control of the Company Award II
and Award III shall vest in amounts which assume the Company’s TSR during the
Peer Group Performance Period is equal to the 50th percentile of the Peer Group
companies’ performance in that period and the Company’s EPS equals the
respective 2011, 2012 and 2013 target thresholds during the EPS Performance
Period, respectively.  A certificate or certificates representing the vested
Restricted Shares under Award II and Award III shall be delivered to the Grantee
as promptly as practical after the Change in Control or Potential Change in
Control.
 
Termination shall be deemed to be “without cause” unless the Board of Directors
of the Company, or its designee, in good faith determines that termination is
because of any one or more of the following, in which case such termination
shall be deemed to be for “cause”:
 
The Grantee’s:
 
 
(a)
fraud;

 
 
(b)
misappropriation of funds from the Company;

 
 
(c)
commission of a felony or of an act or series of acts which result in material
injury to the business reputation of the Company;

 
 
(d)
commission of a crime or act or series of acts involving moral turpitude;

 
 
(e)
commission of an act or series of repeated acts of dishonesty that are
materially inimical to the best interests of the Company;

 
 
(f)
willful and repeated failure to perform his duties, which failure has not been
cured within fifteen (15) days after the Company gives notice thereof to the
Grantee;

 
 
(g)
material breach of any material provision of an employment agreement, if any,
which breach has not been cured in all substantial respects within ten (10) days
after the Company gives notice thereof to the Grantee; or

 
 
(h)
failure to carry out the reasonable directions or instructions of the Grantee’s
superiors, provided the directions or instructions are consistent with the
duties of the Grantee’s office, which failure has not been cured in all
substantial respects within ten (10) days after the Company gives notice thereof
to the Grantee.

 
 
5

--------------------------------------------------------------------------------

 
 
Provided, however, the Company’s obligation to provide notice and an opportunity
to cure, pursuant to subsections 5(f)-(h) above, shall only apply to the
Grantee’s first breach, first failure to perform or first failure to follow
directions, as the case may be, of the nature giving rise to the right of the
Company to provide notice thereof.  In addition, the Grantee may terminate his
employment with the Company, and such termination shall be deemed a termination
by the Company “without cause” if:
 
 
(a)
the Company reduces the Grantee’s title, responsibilities, power or authority in
comparison with his title, responsibilities, power or authority on the date
hereof;

 
 
(b)
the Company assigns the Grantee duties which are inconsistent with the duties
assigned to the Grantee on the date hereof and which duties the Company persists
in assigning to the Grantee despite the prior written objection of the Grantee;
or

 
 
(c)
the Company reduces the Grantee’s annual base compensation (unless such decrease
is proportionate with a decrease in the base compensation of the officers of the
Company as a group), or materially reduces his group health, life, disability or
other insurance programs, his pension, retirement or profit-sharing benefits or
any benefits provided by the Company, or excludes him from any plan, program or
arrangement, including but not limited to bonus or incentive plans.

 
6.           On any change in the number or kind of outstanding common shares of
the Company by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or Common
Shares of the Company, the Company, by action of the Committee, is empowered to
make such adjustment, if any, in the number and kind of Restricted Shares
subject to this Agreement as it considers appropriate for the protection of the
Company and of the Grantee.
 
7.           No later than the date as of which an amount first becomes
includable in the gross income of the Grantee for federal income tax purposes
with respect to the Restricted Shares granted hereunder, the Grantee shall pay
to the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to that amount.  Unless otherwise determined by the
Committee, minimum statutory withholding obligations may be settled with
previously owned Common Shares or Restricted Shares that have vested.  The
making of that payment or those arrangements is a condition to the obligations
of the Company under the Plan, and the Company and its subsidiaries and
affiliates may, to the extent permitted by law, deduct any taxes from any
payment of any kind otherwise payable to the Grantee.
 
8.           Nothing in this Agreement shall affect in any manner any
conflicting or other provision of any other agreement between the Grantee and
the Company.  Nothing contained in this Agreement shall limit whatever right the
Company might otherwise have to terminate the employment of the Grantee.
 
 
6

--------------------------------------------------------------------------------

 
 
9.           The laws of the State of Ohio govern this Agreement, the Plan and
the Restricted Shares granted hereby.
 
IN WITNESS WHEREOF, the Company has caused its corporate name to be subscribed
by its duly authorized officer as of the 14th day of February 2011.
 

   
STONERIDGE, INC.
           
By
     
 
John Corey         The foregoing is hereby accepted.  
 
                  (Signature)  
 
 



 
7

--------------------------------------------------------------------------------

 
 